EXHIBIT 10.62
AMENDMENT NO. 1 TO THE REGISTRATION RIGHTS AGREEMENT
 
AMENDMENT NO. 1 (this “Amendment Agreement”), dated as of March 31, 2011, to the
Registration Rights Agreement dated as of December 31, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Agreement”)
by and among Communication Intelligence Corporation, a Delaware corporation (the
“Company”), and the signatories hereto.
 
R E C I T A L S:
 
WHEREAS, the Company and the existing holders of shares of Series C Preferred
Stock and Warrants are parties to the Agreement, which sets forth the
registration rights granted to the holders of Series C Preferred Stock and
Warrants in connection with the shares of Company common stock issuable upon the
conversion of the Series C Preferred Stock or exercise of the Warrants;
 
WHEREAS, the Company intends to issue and sell up to 800,000 shares of Series C
Preferred Stock (the “Follow-On Series C Shares”) and detachable three-year
warrants to purchase a total of 35,555,556 shares of Company common stock at an
exercise price of $0.0225 per share (the “Follow-On Series C Warrants”) to
accredited investors for a purchase price of $1.00 per share pursuant to a
private placement (the “Follow-On Offering”);
 
WHEREAS, the Company and the undersigned holders desire to amend the Agreement,
effective as of the date hereof, to, among other things, (i) allow for the
purchasers of Follow-On Series C Shares and Follow-On Series C Warrants issued
in the Follow-On Offering (the “Additional Investors”) to become parties to the
Agreement and be granted the registration rights set forth therein, (ii) amend
the definition of “Investors” to include the Additional Investors and (iii)
amend the definition of “Preferred Shares” to include the Follow-On Series C
Shares and “Warrants” to include the Follow-On Warrants issued in the Follow-On
Offering;
 
WHEREAS, Section 9(i) of the Agreement provides that the Company will not grant
any additional registration rights after the date of the Agreement without the
consent of the holders of at least a majority of the Registrable Stock unless
such registration rights are subordinate in all respects to the rights contained
in the Agreement;
 
WHEREAS, Section 9(d) of the Agreement provides that amendments to the Agreement
may only become effective with the written consent of the Company and the
holders of at least a majority of the Registrable Stock (assuming the conversion
of all Preferred Shares and Warrants into Registrable Stock);
 
WHEREAS, the holders of at least a majority of the Registrable Stock wish to
consent to the grant of the registration rights set forth in the Agreement to
the Additional Investors; and
 
WHEREAS, the Company and the holders of at least a majority of the outstanding
shares of Registrable Stock under the Agreement wish to consent to the
amendments contained herein and, upon execution of this Amendment Agreement by
the Company and such holders, the requirements of Section 9(d) of the Agreement
will be satisfied.
 
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.62
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties do hereby
agree, as follows:
 
1. Definitions in this Amendment Agreement.  Except as otherwise defined in this
Amendment Agreement (including the preamble and the recitals hereof),
capitalized terms are used herein with the meanings ascribed to such terms in
the Agreement.
 
2. Consent to Additional Parties to the Agreement.  The undersigned holders of
at least a majority of the Registrable Stock hereby consent to the addition of
the Additional Investors as parties to the Agreement and of the grant of the
registration rights set forth in the Agreement to such Additional
Investors.  The Company shall require each Additional Investor to agree in
writing to be subject to the terms and conditions of the Agreement, and that
such terms and conditions shall inure to the benefit of such Additional
Investors, by executing and delivering a Joinder Agreement, in substantially the
form attached as Exhibit A, and upon execution and delivery of such Joinder
Agreement, each such Additional Investor shall be deemed to be an Investor under
the Agreement.
 
3. Consent to Amendments to the Agreement.  The Company and the undersigned
holders of at least a majority of the outstanding shares of Registrable Stock
hereby consent to the amendments to the Agreement contained in this Amendment
Agreement and acknowledge that, upon execution of this Amendment Agreement by
the Company and such holders, the requirements of Section 9(d) of the Agreement
will be satisfied.
 
4. Amendment to Recitals of the Agreement.  The Recitals to the Agreement are
hereby amended and restated in their entirety to read as follows:
 
“WHEREAS, the Company and the other parties hereto wish to provide certain
arrangements with respect to the registration of shares of common stock, $0.01
par value, of the Company (the “Common Stock”) under the Securities Act (as
defined below);
 
WHEREAS, the Company and certain of the Investors who are signatories
thereto  have entered into a Series C Preferred Stock Purchase Agreement, dated
as of December 9, 2010 (the “Purchase Agreement”), pursuant to which, subject to
the terms and conditions therein, the Company is issuing and selling to such
Investors, and such Investors are purchasing from the Company, an aggregate of
up to 3,000,000 shares of the Company’s Series C Participating Convertible
Preferred Stock, par value $0.01 per share (the “Series C Preferred Stock”), and
warrants to purchase shares of Common Stock (the “Warrants”) up to an aggregate
amount of 133,333,333 shares (subject to adjustments);
 
WHEREAS, SG Phoenix LLC, on behalf of the Company, and certain investors (the
“Additional Investors”) have entered into subscription agreements, pursuant to
which, subject to the terms and conditions therein, the Company is issuing and
selling to such Additional Investors, and such Additional Investors are
purchasing from the Company, an aggregate of up to 800,000 shares of Series C
Preferred Stock and warrants
 
 
2

--------------------------------------------------------------------------------

EXHIBIT 10.62
   
    to purchase up to 35,555,556 shares of Common Stock (subject to adjustments)
(the “Follow-On Offering”); and
 
WHEREAS, it is a condition to the obligations of the Investors under the
Purchase Agreement and the Additional Investors pursuant to the Follow-On
Offering that this Agreement be executed by the parties hereto, and the parties
are willing to execute this Agreement and to be bound by the provisions hereof.”
 
5. Amendment to Definition of “Investors” in the Agreement.  The definition of
“Investors” in the Agreement is hereby amended effective as of the date hereof
to include the Additional Investors in the Offering.
 
6. Amendment to Definition of “Preferred Shares” and “Warrants” in the
Agreement.  The definition of “Preferred Shares” in Section 1 of the Agreement
is hereby amended and restated in its entirety to read as follows:
 
“Preferred Shares” means shares of Series C Preferred Stock issued to the
Investors pursuant to the Purchase Agreement or the Follow-On Offering, or by
way of a stock dividend, stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization.”
 
The definition of “Warrants” is hereby added to Section 1 of the Agreement and
reads as follows:
 
“Warrants” means the Warrants issued to the Investors pursuant to the Purchase
Agreement or the Follow-On Offering.
 
7. Effectiveness of Amendments.  The amendments to the Agreement contained in
this Amendment Agreement shall become effective on and as of the date
hereof.  From and after such date, each reference in the Agreement to the
“Agreement”, or any like expression referring to the Agreement, shall be deemed
to refer to the Agreement as amended by this Amendment Agreement.  The
Agreement, other than as amended hereby, shall remain unchanged and in full
force and effect.
 
8. Counterparts; Facsimile.  This Amendment Agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument.  Delivery of a counterpart hereof by facsimile transmission or by
e-mail transmission shall be as effective as delivery of a manually executed
counterpart hereof.
 
9. Governing Law.  This Amendment Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to its
conflict of law principles.
 
 
3

--------------------------------------------------------------------------------

EXHIBIT 10.62
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
 
SIGNATURE PAGE TO FOLLOW]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 


 



 
 
4 

--------------------------------------------------------------------------------

EXHIBIT 10.62 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed as of the day and year first above written.
 
 


COMPANY:
COMMUNICATION INTELLIGENCE CORPORATION
 
By:    /s/ Craig
Hutchison                                                            
Name: Craig Hutchison
Title:           Vice President and Assistant Treasurer
REQUIRED HOLDERS:
PHOENIX VENTURE FUND LLC
 
By: SG Phoenix Ventures LLC,
its Managing Member
 
By:  /s/ Andrea Goren                                                          
Name:    Andrea Goren
Title:       Member
 
 
 
  /s/ Michael W.
Engmann                                                            
MICHAEL W. ENGMANN
 
 
 
MDNH PARTNERS L.P.
 
 
By:   /s/ Michael W. Engmann                                                   
Name:  Michael W. Engmann
Title:    General Partner

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Amendment No. 1 to the Registration Rights Agreement
